DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  “trimellitate” should instead be -- a trimellitate--, “polymeric” should instead be --a polymeric--, and “bio-based” should instead be --a bio-based--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “and a plasticizer composition” should instead be --and the plasticizer composition--.  Appropriate correction is required.
Claims 15, 17 and 18 are objected to because of the following informalities:  “antistatic agent” should instead be --antistatic agents--.  Appropriate correction is required.


Claim Rejections - 35 USC § 101/112(b)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) because the claim provides for the use of ‘the plasticizer composition’, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Claim 11 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 

	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 6, the claim recites alternative limitations in the form of improper Markush group(s), and therefore said claims are indefinite.  A proper Markush group recites its members as being “selected from the group consisting of: A, B, and C”.  See MPEP 2173.05(h).  Appropriate correction is required. 
Regarding claims 11, 14, and 16: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
 In the instance of claim 11, the claim recites the broad recitation of ‘vinyl polymer, halogen-containing polymer, chlorosulfonated polyethylene, cellulose ester, acrylic polymer, polyacetal, polystyrene, polyamide, polyolefin or mixture thereof’, and the claim also recites ‘acrylate elastomer, polyvinyl butyral, polyvinyl chloride, epichlorohydrin, chlorosulfonated polyethylene, cellulose-acetate butryate’ and ‘polyvinyl chloride’, both of which are narrower statements of the range/limitation. 
In the instances of claims 14 and 16, the claim(s) recites the broad recitation of ‘1 to 120 parts per 100 parts by weight of polymer’, and the claim(s) also recite ’40 to 90 parts per 100 parts by weight of polymer’, which is the narrower statement of the range/limitation. This includes claim 18 as it depends from claim 14.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of 
Further regarding claim 12, the claim recites alternative limitations in the form of improper Markush group(s), and therefore said claims are indefinite.  A proper Markush group recites its members as being “selected from the group consisting of: A, B, and C”.  See MPEP 2173.05(h).  Appropriate correction is required. This includes claims 13-18 as they depend from claim 12. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardin et al. (US PGPub 2016/0222188).
	Regarding claims 1-4 and 6, Bardin teaches plasticizer compositions comprising a) at least one hydrocarbon-containing cut or biomass conversion derived cut, and b) at least one fatty acid monoester (abstract; [0012]-[0017]). 
Bardin teaches the b) fatty acid monoester is a C6-24 fatty acid C1-4 alkyl monoester ([0020]; [0052]) (instant R1/R2 of claims 1-2, instant R1/R2 having C1-15 (claim 3), instant R1 C1-12 alkyl (claim 4)).
2/s at 40°C ([0019]; [0045]). Bardin exemplifies HYDROSEAL G3M, HYDROSEAL G400H, and HYDROSEAL G340H from Total Fluids (instant plasticizer having a viscosity of not less than 100 cP at 25°C; ‘biomass derived’ readable over instant bio-based plasticizer (claim 6)).
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 7-10, 	Bardin teaches the plasticizer composition set forth above and further teaches said composition comprises from 25 to 96 wt% of plasticizer a) and from 5 to 75 wt% plasticizer b) ([0053]-[0054]), wherein the mass ratio of b) to a) plasticizer is between 5:95 and 75:25 ([0020]). Such renders taught (A) present from 80 to 99.7 wt% (claim 7) and 90 to 99 wt% (claim 8) of the total amount of plasticizer, and (B) present from 0.3 to 20 wt% (claim 9) and 1 to 10 wt% (claim 10) of the total amount of plasticizer. 
	Regarding claims 11-18, Bardin teaches the plasticizer compositions as set forth above and further teaches said compositions as suitable for mastics, plastisols and adhesives (abstract). Bardin teaches compositions comprising from 10 to 50 wt% of at .



Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Daute et al. (WO 2011/110350 A1; cited by Applicant on IDS of 05/16/2019).
	Regarding claims 1-6, Daute teaches compositions comprising i) at least one polymer, ii) 1 to 30 wt% of a carboxylic acid 2-propylheptyl ester, iii) 20 to 120 wt% of at least one different plasticizer, and iv) 0 to 40 wt% of at least one additive, amounts being based on polymer (abstract; pg 3).
	Daute teaches ii) has the structure of (I) (see pg 5), wherein R is an alkyl of 5 to 21 carbons (pg 4-5) (instant R1/R2 of claims 1-2, instant R1/R2 having C1-15 (claim 3), instant R1 C1-12 alkyl (claim 4), instant R2 C7-15 (claim 5)).
	Daute teaches iii) is selected from convention plasticizers including polyester plasticizers, propylene glycol dibenzoate (a plasticizer having a viscosity of not less than 100 cP at °C), etc., wherein adipic acid polyesters are a preferred plasticizer. Daute does not specifically teach the viscosity of the preferred adipic acid polyesters, however 
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 7-10, Daute teaches the compositions as set forth above and teaches ii) is present from 1 to 30 wt% and iii) is present from 20 to 120 wt% (≈ 0.6 to 20% of plasticizer ii) and 80-95% of plasticizer iii)) which is readable over (A) present from 80 to 99.7 wt% (claim 7) and 90 to 99 wt% (claim 8) of the total amount of plasticizer, and (B) present from 0.3 to 20 wt% (claim 9) and 1 to 10 wt% (claim 10) of the total amount of plasticizer. 
	Regarding claims 11-13, 15 and 17, Daute teaches the compositions as set forth above and further teaches the i) thermoplastic polymer is selected from polyvinyl chloride, polyacrylates, fluoropolymers, polyvinyl acetals, polyolefins, celluloses, etc. (pg 3-4). Daute teaches PVC is preferred (pg 4; examples). Daute further teaches iv) additives include stabilizers, co-stabilizers, fillers, coloring agents, lubricants, blowing agents, etc. (pg 7-8).
Regarding claims 14, 16 and 18, Daute teaches the compositions as set forth above and further teaches ii) is present from 1 to 30 wt% and iii) is present from 20 to 120 wt%, based on polymer (1-30 ii) + 20-120 iii) = 21-150 parts plasticizer per 100 parts polymer) which is readable over instant 1 to 120 parts total plasticizer per 100 parts polymer (claims 14 and 16). Daute further teaches iv) additives include stabilizers, co-stabilizers, fillers, coloring agents, lubricants, blowing agents, etc. (pg 7-8).


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this section can be found in an above section.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wesch (US 6,559,213).
Regarding claims 1-4 and 6, Wesch teaches plastisol compositions comprising a) 5 to 50 wt% of a polymer, b) 5 to 65 wt% of a mixture of a primary and secondary plasticizer in a ratio of secondary to primary of 0.01:1 to 2:1, c) 0 to 50 wt% fillers, d) 0.01 to 5 wt% coupling agent, and e) optional other additives/auxiliaries (abstract; col 4 ln 5-21), including epoxidized plasticizers (col 3 ln 21-26). 
Wesch teaches the secondary plasticizer is a C1-6 alkyl ester of a monocarboxylic acid containing at least 12 carbons, derived from saturated/unsaturated fatty acids (abstract; col 2 ln 48-59)(instant R1/R2 of claims 1-2, instant R1/R2 having C1-15 (claim 3), instant R1 C1-12 alkyl (claim 4)). 
Wesch teaches the primary plasticizer is selected from standard plasticizers including polymer plasticizers based on diols and dicarboxylic acids, etc. (col 2 ln 60 to col 3 ln 6). Wesch does not specifically teach the viscosity of the primary plasticizer or of the auxiliary epoxidized plasticizers, however the instant specification states that both epoxidized bio-based plasticizers and polyester plasticizers, which are the reaction product of dicarboxylic acids and alcohols, glycols or polyhydrics, will have the claimed viscosity of not less than 100cP at 20°C (instant specification page 4). As such Wesch teaches selection of a primary plasticizer having the claimed viscosity and/or renders obvious their selection as suitable primary plasticizers.
In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 7-10, Wesch teaches and/or renders obvious the composition as set forth above and further teaches the total amount of plasticizer is 5 to 65 wt%, comprising a 0.02:1 to 2:1 ratio of secondary plasticizer to primary plasticizer (col 3 ln 2-4; col 4 ln 10-13; examples) which renders taught (A) present from 80 to 99.7 wt% (claim 7) and 90 to 99 wt% (claim 8) of the total amount of plasticizer, and (B) present from 0.3 to 20 wt% (claim 9) and 1 to 10 wt% (claim 10) of the total amount of plasticizer. 
	Regarding claims 11-14 and 16, Wesch teaches and/or renders obvious the compositions as set forth above and further teaches the a) polymer is selected from polyvinyl chloride homo- and co-polymers, methacrylate copolymers and styrene copolymers (col 3 ln 7-20), preferably polyvinyl chloride. Wesch further teaches the total amount of primary and secondary plasticizer is 5 to 65 wt% (see above), and teaches the ratio of secondary to primary plasticizer of 0.02:1 to 2:1 (see above), wherein the secondary plasticizer is present in an amount of from about 14 to about 71 parts per 
	Regarding claims 15 and 17-18, Wesch teaches and/or renders obvious the compositions as set forth above and teaches inclusion fillers (see above) and the optional inclusion of auxiliaries/additives including stabilizers, rheology aids, blowing agents, coupling agents, crosslinking agents, etc. (col 3 ln 19 to col 4 ln 5).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this section can be found in an above section.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wesch (US 6,559,213).
Wesch teaches and/or renders obvious the composition of claim 1 above. Wesch teaches the secondary plasticizer is a C1-6 alkyl ester and as such does not teach R2 from 7 to 15 carbon atoms.  Although the secondary plasticizer of Wesch has an alkyl ester upper limit of 6 carbons while the instant claim recites a lower limit of 7 carbons, it is the Examiner’s position that the carbon numbers are close enough that one of ordinary skill in the art would have expected similar plasticizing properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767